STATE OFFICERS AND EMPLOYEES
By virtue of the provisions of 74 O.S. 932 [74-932] (1971), funds deposited in the Oklahoma Public Employees Retirement System are exempted from being used to fulfill child support payments which are in arrears.  The Attorney General is in receipt of your request for an opinion on the following questions: 1. By virtue of the provisions of 74 O.S. 923 [74-923] (1971), are funds deposited in the Oklahoma Public Employees Retirement System exempted from being used to fulfill child support payments which are in arrears? 2. If the answer to the first question is in the negative, then can a court legally order the Oklahoma Public Employees Retirement System to violate the provisions of this act? Title 74 O.S. 923 [74-923] (1971), provides as follows: "No alteration, amendment, or repeal of this act shall affect the then existing rights of members and beneficiaries, but shall be effective only as to rights which would otherwise accrue hereinunder as the result of services rendered by an employee after such alteration, amendment, or repeal. Any annuity, benefits, fund, property, or rights created by or accruing to any person under the provisions of this act are hereby made and declared exempt from any tax of the State of Oklahoma or any political subdivision or taxing body thereof, and shall not be subject to execution, garnishment or attachment, or any other process or claim whatsoever, and shall be unassignable, except as specifically provided by this act." (Emphasis added) The answer to your first question is clearly indicated by the language of the statute itself. By statute, the funds to which you refer are exempt with regard to executions, garnishments, attachments or any other process or claim whatsoever. Plain and unambiguous words in a statute must be given their common meaning. Utilities Insurance Company v. McBride, 315 F.2d 553 (Okl. 1963). Where the words of a statute are not ambiguous, and their effect is not absurd, the court cannot give it other than its plain meaning. Falter v. Walker, 149 P. 1111 (Okl. 1915). The first resort in determining the meaning of a statute is to the natural signification of the words in the order of grammatical arrangement. Shaw v. Grumbine, 278 P. 311
(Okl. 1929). In construing a statute, the court first looks to the language of the statute and where the language is clear and the purpose appears with reasonable certainty, there is no need to resort to rules of construction to ascertain its meaning.  Since your first question is answered in the affirmative, there is no need to answer your second question.  It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative. By virtue of the provisions of 74 O.S. 923 [74-923] (1971), funds deposited in the Oklahoma Public Employees Retirement System are exempted from being used to fulfill child support payments which are in arrears.  (AMALIJA J. HODGINS)